Citation Nr: 1010181	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 
1962 and February 1965 to July 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In November 2007, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further development 
and readjudication of the claim.  The case has been returned 
to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.

The Veteran claims that his posttraumatic stress disorder 
(PTSD) relates to several stressors in service, including a 
March 2005 statement in which the Veteran claimed he woke up 
and saw that his friend, "Carl Kirk," was dead in his bed 
after he was "shot up with rat poison" the previous night.  
The Board notes that, of the Veteran's claimed stressors, 
there is currently only credible supporting evidence that a 
serviceman actually named "Carl Kurt" died.  As part of 
VA's duty to assist, the AMC afforded the Veteran with a 
compensation and pension examination for his PTSD in August 
2009.  Although the examiner diagnosed the Veteran with PTSD, 
his nexus opinion did not discuss the aforementioned 
stressor.  Thus, the Board finds that a remand is necessary 
to provide the Veteran with an adequate medical opinion that 
relies on all the evidence of record and fully explains all 
findings and opinions in sufficient detail.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  
Therefore, when providing a supplemental opinion on remand, 
the examiner should state whether the Veteran's PTSD is as 
likely as not etiologically related to the aforementioned 
stressor event.
While this appeal is on remand, the AMC should also ask the 
Veteran to provide more specific details about each of his 
claimed stressors.  Such request should ask the Veteran to 
provide specific details about what stressors he believes 
caused his claimed PTSD, including the location where each 
occurred and their approximate dates within a 60-day range.  
The AMC should then attempt to obtain credible supporting 
evidence that the stressors occurred from the U.S. Army and 
Joint Services Records Research Center (JSRRC) or other 
appropriate records custodian.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide more 
specific details about each of his claimed 
stressors.  Such request should ask the 
Veteran to provide specific details about 
what stressors he believes caused his 
claimed PTSD, including the location where 
each occurred and their approximate dates 
within a 60-day range.  	

2.  After the Veteran provides additional 
details regarding his PTSD stressors, the 
AMC should take appropriate measures to 
obtain credible supporting evidence that 
the stressors occurred, to include sending 
a request to the JSRRC or other 
appropriate records custodian.  

3.  After the JSRRC or other appropriate 
records custodian replies to the above 
request(s), the AMC should determine if 
there is credible supporting evidence that 
the stressors described in the Veteran's 
August 2009 compensation and pension 
examination report occurred.  In addition, 
the AMC should make a finding as to 
whether or not the Veteran served in 
combat.  

4.  Thereafter, the Veteran's claims file 
should be returned to the August 2009 
compensation and pension examiner to 
determine the etiology of his currently 
diagnosed PTSD.  If the August 2009 
examiner is not available, the Veteran's 
claims file should be forwarded to another 
appropriate mental health clinician.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  

The examiner should specifically state 
whether or not the Veteran's PTSD is at 
least as likely as not (i.e., probability 
of 50 percent) etiologically related to 
Carl Kurt's death in April 1968 at Fort 
Lewis, Washington or any other verified 
stressor.  If the examiner is unable to 
give such an opinion without resorting to 
mere speculation, the examiner should 
state so and give the reasons why he or 
she cannot give such an opinion.   

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

5.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.       

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


